DETAILED ACTION
This is a first non-final Office action for the reissue application control No.17/021,673. In a preliminary amendment filed on 9/15/2020, the applicant amended claim 1, canceled claim 2 and added new claims 4-39. Thus claims 1 and 3-39 are pending in this application, among those claims 1, 4 and 5 are independent.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,170,175 (the ‘175 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Information Disclosure Statement (IDS)
No IDS has been filed for this reissue application. To ensure all references which were cited in the original patent are considered and cited in the reissue application, an IDS in compliance with 37 CFR 1.97 and 1.98 should be filed in the reissue application.
Claim Objections
	Claims 4-39 are objected to because of the following informality: 
Regarding new claims, MPEP 1453 (II), in relevant parts, states that:
II.    THE CLAIMS
….
 (A) For each claim that is being amended by the amendment being submitted (the current amendment), the entire text of the claim must be presented with markings as defined above;
(B) For each new claim added to the reissue by the amendment being submitted (the current amendment), the entire text of the added claim must be presented completely underlined;
Emphasis added.

In this instant case, claims 4-39 are objected to because these claim are new relative to the patent claims, and therefore, they must be underlined. 
Appropriate correction is required.
Status of the Claims
	The following is the current status of the claims: 
Claim 1 is amended, claim 2 is canceled, claim 3 is original and claims 4-39 are new. Thus claims 1 and 3-39 are pending, among those, claims 1, 4 and 5 are independent.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a first resin layer having a thickness that tapers from thicker to narrower in an edge of the first resin layer” recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 251
	 Claims 5-23 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added materials which are not supported by the prior patent are as follows: 
	Regarding claim 5, Applicant indicates that the limitation “a first resin layer having a thickness that tapers from thicker to narrower in an edge of the first resin layer” recited in claim 5 is described at col. 5:5-8 of the ‘175 patent.

	Col. 5:5-8 of the ‘175 patent reads:
Here, in the case of a negative photosensitive resin, as a result that curing proceeds by photoreaction, a pattern shape varies by the exposure condition and the actual condition, but it becomes a tapered opening shape.


This paragraph does not describe the limitation recited in claim 5 which is: “a first resin layer having a thickness that tapers from thicker to narrower in an edge of the first resin layer”. In other words, a reasonable person with ordinary skill in the art would not consider this description teaches the first resin layer having its thickness decreases toward the edge of the first resin layer. For example, the thickness can be tapered in a reverse direction of the recitation. None of the figures in the ‘175 patent supports this feature. 

Regarding claims 6-23, these claims are rejected for the same reason noted in claim 5 above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-23, 25 and 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the term “a semiconductor chip” recited on line 13 lacks antecedent basis, i.e., it is unclear if it is referring to the term “a semiconductor chip” recited on line 2. It appears that the phrase “wherein an electronic element and/or a semiconductor chip are formed by being buried in the insulating layer so as to be electrically connected to the wiring layer” recited on the last paragraph is merely a repeating of the phrase: “a semiconductor chip with a built-in electronic circuit, having electrodes formed on a surface thereof that are taken out from the electronic circuit; an insulating layer formed of a plurality of resin layers stacked on the semiconductor chip” recited on the first five lines of the claim. Clarification and/or modification is requested.
Regarding claim 3, this claim is rejected for the same reason noted in claim 4.
Regarding claims 7, 25 and 33, the recited limitation “a ratio of a thickness of the first resin layer to the distance from an outer edge of the first resin layer to an outer edge of the second resin layer being 2 or less” is unclear. In other words, it is unclear if the recitation is referring to the ratio of D0/D1 where these parameters are referred as widths D0 and D1 in the specification. 
Regarding claims 5-23, these claims are also rejected for the reasons noted in the 251 rejection section above.
Regarding claims 32-39, these claims are rejected for the same reason noted in claim 4.

Allowable Subject Matter
 	Claims 1, 24 and 26-31 are allowed.
Claims 1, 24 and 26-31 are allowed because the prior art of record fails to teach or render obvious the inclusion of limitations that “the plurality of the resin layers is formed, so that as the layers get farther from the semiconductor chip, their formation areas become gradually smaller from an area of an upper surface of the semiconductor chip, and a side surface and an upper surface of each of the resin layers and the upper surface of the semiconductor chip form a stepwise shape”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991